Citation Nr: 0528206	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the hands.

2.  Entitlement to service connection for a fungal infection 
of the feet.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Fort Harrison, 
Montana, that denied service connection for fungal infections 
of the hands and feet.  In May 2001, the Board remanded the 
claims for additional development.  In March 2003, the Board 
undertook additional development of the evidence as to this 
issue pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
that was later invalidated.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In November 2003, the Board again remanded the claims for 
further action.

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran does not have a current diagnosis of a fungal 
infection of the hands, nor has a fungal infection of the 
hands been related to his active service.

3.  The veteran does not have a current diagnosis of a fungal 
infection of the feet, nor has a fungal infection of the feet 
been related to his active service.




CONCLUSION OF LAW

1.  A fungal infection of the hands was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A fungal infection of the feet was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he is entitled to service 
connection for fungal infections of the hands and feet.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  The mere fact of an in-service injury is not enough; 
there must be a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service or within an applicable presumption period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2005).  Evidence of a chronic condition must be medical, 
unless it relates to a condition or symptoms for which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Service connection requires:  (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

As an initial matter, the Board notes that these claims were 
remanded in November 2003 for the purpose of obtaining an 
additional examination of the skin, which would yield fuller, 
more accurate and more current information as to the nature 
and etiology of the veteran's conditions.  He was scheduled 
for three examinations, but failed to appear for all three.  
The first examination was scheduled for May 2004.  That 
month, the veteran canceled the appointment, indicating that 
he was "unable to keep appointments at this time and would 
call when he was able."  The next examination was scheduled 
for December 3, 2004, and the veteran was timely notified of 
the rescheduling.  The veteran failed to appear for this 
examination.  At that time, VA learned that the veteran was 
no longer at the address to which the notice regarding the 
examination had been mailed.  Accordingly, the RO rescheduled 
the veteran's examination for January 2005, and sent 
notification of this rescheduling to the address the veteran 
had furnished the VA medical center where he had received 
treatment.  The veteran also failed to report for this 
examination.  As a result, the Board does not have before it 
the information which it had sought upon remand, and must 
come to a determination on the basis of information already 
included in the record.  38 C.F.R. § 3.655 (2005).

The Board reminds the veteran that the duty to assist is not 
a "one-way street."  The applicable case law provides that, 
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, the Board notes that it is the burden of the veteran 
to keep VA apprised of his whereabouts; VA is not required 
"to turn up heaven and earth" to find the correct address 
for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The Board thus turns to the merits of the case.

The veteran's service medical records in this case are 
negative for any complaints or treatment for any skin 
conditions of the hands or feet.  In an April 2003 
communication to the RO, the veteran asserted that the only 
time he was treated for his foot infection was on his final 
physical in Quantico, Virginia.  However, that June 1996 
report of examination shows his skin was found to be normal.  
Similarly, his report of qualification for transfer noted 
that he had no current medical problems.  On his August 1998 
report of medical history, he indicated that he had not ever 
had, and did not currently have any skin diseases.  The 
veteran has also claimed that he first developed a fungal 
infection on his hands in Quantico for which he received 
treatment then and on several subsequent occasions.  This, 
however, is not borne out by his service medical records, 
which are negative for any complaints regarding any skin 
condition, as noted above.  His March 1999 discharge 
examination report noted his skin as being normal.  On the 
accompanying separation medical history report, while he did 
indicate having other medical problems, he indicated that he 
did not suffer from any skin problems.  

As chronicity in service has accordingly not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claims.  38 
C.F.R. § 3.303(b).  With regard to the continuity of post-
service symptomatology, the only evidence of post-service 
medical treatment of record for a fungal infection of the 
feet is in October 1999.  At that time, the veteran 
complained of a rash on the soles of his feet.  It was noted 
to not be pruritic, but was there was noted to be slight 
scattered scaling and flaking on the plantar surfaces of both 
feet.  The assessment was tinea pedis, and he was prescribed 
a cream for treatment.  

The veteran underwent VA examination of the skin in December 
2001.  The examiner noted that the veteran's medical history 
showed that he had developed a rash on his hands in August 
1996 that had apparently recurred several times.  The rash 
consisted of small scaling areas that was otherwise not 
symptomatic.  It had usually been controlled with mild 
steroid cream.  The Board notes that there is some 
discrepancy as to whether this information was obtained 
through the veteran's own report of his history, or through a 
review of his medical records.  Specifically, the Board notes 
that the examiner stated that the veteran's "medical records 
were completely reviewed," and that "the patient's medical 
history otherwise shows that he developed a rash on his 
hands...in August 1996."  There does not appear to be an 
August 1996 report regarding a rash on the hands in the file.  
Regardless, the examiner also noted that the veteran 
"claimed" to have developed a rash one time while in 
Africa, which was felt to be athlete's foot.  The veteran 
reported that this had been treated and had not bothered him 
since.  His end of tour medical summary, dated in December 
1997, confirms that he had no chronic or continuing medical 
conditions upon leaving his post in Africa.  At the time of 
examination, the veteran was not using any medication for 
these problems.  Physical examination in December 2001 
revealed a few minor scaling areas on his palms.  His palms 
themselves were quite moist.  The veteran's current hand 
condition was diagnosed as very mild hyperhidrosis and 
dyshidrosis, asymptomatic.  The Board notes that no diagnosis 
of a fungal infection of the hands was made.  In an April 
2002 addendum to this report of examination, the examiner 
stated that he felt it was likely that the veteran's 
hyperhidrosis and dyshidrosis were present during his 
service.  The Board notes that the veteran was service-
connected for hyperhidrosis and dyshidrosis in January 2003.

After a thorough review of the record, the evidence does not 
show that the veteran has any chronic fungal infections of 
the hands or feet related to active service.  The veteran's 
service medical records are negative for any complaints or 
treatment for any skin disorders.  Subsequent medical 
treatment records do not relate any fungal infections to his 
active service.  At his March 1999 separation examination, 
the veteran reported that he did not have any skin problems 
on his Report of Medical History.  Based on these findings, 
the Board concludes that any fungal infections that may have 
been present in service were acute and transitory and 
resolved during service.  See 38 C.F.R. § 3.303.

The Board has also considered the veteran's claims that he 
has chronic fungal infections of the hands and feet related 
to his service.  However, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not credible in light of the 
other evidence.  The evidence as a whole shows no continuity 
of symptomatology of any fungal skin conditions since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).

In the present case, there is no probative, competent medical 
evidence of a relationship between any currently claimed 
fungal infection of the hands and feet and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Further, the veteran was not diagnosed with 
or otherwise shown to have any skin condition during active 
service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
concludes that chronic fungal infections of the hands and 
feet were not incurred in or aggravated by the veteran's 
service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in April 2000.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in June 2001 and May 2004; 
a statement of the case in May 2000; and supplemental 
statements of the case in October 2002 and April 2005.  There 
was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.




ORDER

Service connection for a fungal infection of the hands is 
denied.

Service connection for a fungal infection of the feet is 
denied.


REMAND

In October 2002, the RO denied service connection for a left 
knee disability.  In November 2002, the veteran filed a 
timely notice of disagreement (NOD), asserting that he was 
entitled to service connection for this condition.  Procedure 
mandates that the RO issue a statement of the case (SOC) in 
response to an NOD.  See 38 C.F.R. § 19.31 (West 2002).  
Here, it does not appear that the RO has yet issued an SOC.  

The United States Court of Appeals for Veterans Claims has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not yet issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  
This issue will therefore be remanded to the RO so that an 
SOC may be issued.  The issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, supra.

Accordingly, this case is REMANDED for the following actions:

Provide the veteran with an SOC as to 
the claim for service connection for a 
left knee disability, and allow an 
appropriate time for response thereto.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of an issue to the Board.  If 
a timely substantive appeal is not 
filed, a claim should not be certified 
to the Board.  If a timely substantive 
appeal is submitted, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


